Citation Nr: 1224163	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  10-11 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an increased rating for a low back disability rated as 40 percent disabling.

2.  Entitlement to a total rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  In September 2011, the Veteran revoked his Power of Attorney.  In December 2011, the Veteran withdrew his personal hearing request.

The Board finds that the record raises a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on TDIU the appellant claims he is unable to work due to a service connected disability).  However, the TDIU issue has not been properly developed for appellate review.  Accordingly, it is remanded to the RO for appropriate action.

The claim for entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence does not show that the Veteran's low back disability is manifested by unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician having a total duration of at least six weeks during any twelve month period during the pendency of his appeal.



CONCLUSION OF LAW

The Veteran does not meet the criteria for a rating greater than 40 percent for his low back disability.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.59, 4.71a, Diagnostic Code 5243 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability; the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board finds that letters dated in April 2008, February 2010, and April 2010 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the October 2008 rating decision, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claim in the December 2011 supplemental statement of the case, "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, even if the above letters did not provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem is harmless error because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, the statement of the case, and the supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that VA obtained and associated with the claim's file all identified and available post-service treatment records including the Veteran's records from the Reno VA Medical Center as well as from Saint Mary's Hospital, Spine Nevada, TriWest, Saint Jude Medical, Reno Diagnostic, Renown Rehabilitation Hospital, and Reno Family Physicians.

The Veteran was also afforded VA examinations in January 2007 and October 2008 which the Board finds are adequate for rating purposes because they included a comprehensive examination of the claimant and a review of the record on appeal that allows the Board to rate the severity of his low back disability under all relevant Diagnostic Codes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The record shows that while the RO attempted to provide the Veteran with another VA examination in October 2011 in order to ascertain the current severity of his low back disability following his September 2009 and November 2009 surgeries, the claimant without good cause failed to show for that examination.  Therefore, because the record shows that notice of that examination was mailed to the Veteran's last address of record earlier in October 2011, the Board finds that VA adjudication of the current claims may go forward without scheduling the claimant for another VA examination.  See, for example, 38 C.F.R. § 3.655 (2011); Hyson v. Brown, 5 Vet. App. 262 (1993) (holding that while VA does have a duty to assist the Veteran in the development of a claim, that duty is not limitless.  In the normal course of events, it is the burden of the Veteran to keep the VA apprised of their whereabouts).  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim

The Veteran claims that his service connected low back disability is worse than rated and therefore warrants an increased rating.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The current level of disability, however, is of primary concern in a claim for an increased rating; the more recent evidence is generally the most relevant in such a claim, as it provides the most accurate picture of the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The determination of the current level of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The October 2008 rating decision rated the Veteran's low back disability as 40 percent disability under 38 C.F.R. § 4.71a, Diagnostic Code 5253 (intervertebral disc syndrome). 

As to rating the Veteran's low back disability under the Formula for Rating Intervertebral Disc Syndrome, the claimant will be entitled to a 60 percent rating if his adverse symptomatology includes incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Diagnostic Code 5243 defines an incapacitating episode as one where the Veteran has physician prescribed bed rest.  Id.

However, while the Veteran claims that his adverse symptomatology causes him problems at work and the record includes statements from his doctor that his adverse low back symptomatology makes it difficult for him to work, there is no competent and credible evidence in the record of the claimant's low back disability requiring physician prescribed bed rest for six weeks during any 12 month period at any time during his appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  In fact, the October 2008 VA examiner specifically opined that his low back disability had not caused any incapacitating episodes.  This opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Nor has the Veteran asserted that he experienced incapacitating episodes of at least 6 weeks duration within any 12 month period.

Consequently, the Board finds that an increased rating is not warranted for his service-connected low back disability under Diagnostic Code 5243 because his adverse symptomatology did not include at least six weeks of incapacitating episodes.  This is true at all times during the pendency of the appeal and therefore consideration of staged ratings is not warranted.  Hart, supra.

As to rating the Veteran's low back disability under the General Rating Formula for Disease and Injuries of the Spine, the Board notes that the claimant will be entitled to a 50 percent rating for his low back disability if it is manifested by unfavorable ankylosis of the entire thoracolumbar spine.  (Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).)

With the above criteria in mind, the Board notes that the record, including the private treatment records from Saint Mary's Hospital, Spine Nevada, TriWest, Saint Jude Medical, Reno Diagnostic, Renown Rehabilitation Hospital, and Reno Family Physicians, the VA treatment records from the Reno VA Medical Center, and the January 2007 and October 2008 VA examination reports, document the fact that the Veteran had had three surgeries on his back during the pendency of the appeal (May 2008, September 2009, and November 2009) and has a severe problem with limitation of motion of the thoracolumbar spine and pain.  Moreover, the October 2008 VA examiner opined that part of thoracolumbar spine was ankylosed.  

However, the October 2008 VA examiner also opined that this ankylosis was not unfavorable.  This opinion is not contradicted by any other medical opinion of record.  See Colvin, supra.  Nor is there any competent lay evidence of unfavorable ankylosis.  The nature of ankylosis and other specific diagnoses of the spine require medical expertise and are not capable of lay observations.  In any event, the evidence does not support a finding that the ankylosis is unfavorable.

Consequently, because the record is negative for unfavorable ankylosis of the entire thoracolumbar spine, the Board finds that a rating in excess of 40 percent is not warranted for his service-connected low back disability under the General Rating Formula for Disease and Injuries of the Spine.  38 C.F.R. § 4.71a.  This is true at all times during the pendency of the appeal and therefore consideration of staged ratings is not warranted.  Hart, supra. 

The Board notes that Note 1, to 38 C.F.R. § 4.71a, allows the Veteran to receive a separate compensable rating for adverse neurological symptomatology associated with a service connected low back disability.  However, the Board finds that it does not have jurisdiction over a claim for an increased rating for the Veteran's radiculopathy because the RO has already granted the claimant separate ratings for his radiculopathy and he has not appealed these ratings.  See 38 C.F.R. §§ 20.200, 20.302(c) (2011).  

As to the Veteran's claims that his low back disability is worse than rated, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for his low back disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's low back disability with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology at all times during the pendency of the appeal.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  Specifically, there simply is no objective evidence that his low back disability, acting alone, has resulted in frequent periods of hospitalization or in marked interference with employment at any time during the pendency of the appeal.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  While the record shows that he had three back surgeries since 2008, it also shows that he has continued to work.  Therefore, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.

In short, there is nothing in the record to indicate that the service-connected low back disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating at any time during the pendency of the appeal.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) at any time during the pendency of the appeal. 

As to the Veteran's written statements to VA, while he is competent and credible to report on what he can see and feel, the Board finds more competent and credible the opinion provided by the medical experts at the VA examinations as to the severity of his low back disability than his lay claims.  See Davidson, supra; Also see Black v. Brown, 10 Vet. App. 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data). 

The Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim for an increased schedular rating for a low back disability must be denied.


ORDER

Entitlement to an increased rating for a low back disability, evaluated as 40 percent disabling, is denied at all times during the pendency of the appeal.


REMAND

As noted above, the record raises a claim for a TDIU.  See Rice, supra.  However, the TDIU issue has not been properly developed for appellate review.  Specifically, the Board finds that a remand is needed for the Veteran to be provided with notice of the laws and regulations governing a TDIU as well as an examination and opinion that address the question of whether or not his service connected disabilities prevent him from working.  38 U.S.C.A. §§ 5103(a); 5103A(b).

Lastly, the Board notes that while the record shows that the Veteran receives ongoing treatment from the Reno VA Medical Center, his post-November 2008 treatment records from this facility do not appear in the claims file.  Therefore, while the appeal is in remand status, an attempt should be made to obtain and associate with the record these outstanding medical records.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records). 

Accordingly, this issue is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain and associate with the record all of the Veteran's post-November 2008 treatment records from the Reno VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.  

2.  The RO/AMC should provide the Veteran with notice of the laws and regulations governing entitlement to a TDIU in accordance with 38 U.S.C.A. § 5103A (West 2002) and Dingess v. Nicholson, 19 Vet. App. 473 (2006).

3.  After undertaking the above development to the extent possible, the RO/AMC should provide the Veteran with an examination.  The claims file should be provided to the examiner in connection with the examination.  All indicated tests and studies deemed appropriate by the examiner must be accomplished and all clinical findings should be reported in detail.  The examiner should provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his service connected disabilities. 

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service connected disabilities prevent him from engaging in substantially gainful employment.  When offering the opinion, the examiner is instructed to ignore the effects of age or any non-service connected disabilities.  

A complete rationale must be provided for any opinion offered.  

4.  The RO/AMC should thereafter adjudicate the claim for a TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal including those governing a TDIU.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


